Case 9:20-cr-80025-DMM Document 38 Entered on FLSD Docket 01/19/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             Case No.       20-CR-80025-DMM(s)
                                          18 U.S.C. §§ 2251(a) & (e)
                                          18 U.S.C. §§ 2252(a)(2) & (b)(l)
                                          18 U.S.C. §§ 2252(a)(4)(B) & (b)(2)
                                          18 U.S.C. § 2252A(g)
                                          18 U.S.C. § 2422(b)
                                          18 u.s.c. § 1470

   UNITED STATES OF AMERICA

   vs.

   ROBERT DANIEL SOLOVE,
            Defendant.
  ----------------I
                                  SUPERSEDING I FORMATION

          The United States Attorney charges that:

                                             COUNT 1
                                    18 U.S.C. §§ 2251(a) and (e)
                             (Production of Child Pornography - MVl)

          From on or about January 1, 2020, through on or about January 29, 2020, in Palm Beach

   County, in the Southern District of Florida, the defendant,

                                    ROBERT DAN IEL SOLOVE,

   did employ, use, persuade, induce, entice, and coerce MV 1, a minor, to engage in sexually explicit

   conduct for the purpose of producing any visual depi ction of such conduct, and such visual

   depiction was produced and transmitted using materials that had been mailed, shipped, and

   transported in and affecting interstate and fore ign commerce by any means, including by computer,

   and such visual depiction was transported and transmitted using any means and faci lity of interstate

   and foreign commerce and in and affecting interstate and foreign commerce, in violation of Title

   18, United States Code, Sections 225 1(a) and (e).
Case 9:20-cr-80025-DMM Document 38 Entered on FLSD Docket 01/19/2021 Page 2 of 10




                                             COUNT2
                                    18 U.S.C. §§ 2251(a) and (e)
                             (Production of Child Pornography - MV2)

          On or about January 21 , 2020, in Palm Beach County, in the Southern District of Florida,

   and elsewhere, the defendant,

                                    ROBERT DANIEL SOLOVE,

   did employ, use, persuade, induce, entice, and coerce MV2, a minor, to engage in sexually explicit

   conduct for the purpose of producing any visual depiction of such conduct, and such visual

   depiction was produced and transmitted using materials that had been mailed, shipped, and

   transported in and affecting interstate and foreign commerce by any means, including by computer,

   and such visual depiction was transported and transmitted using any means and facility of interstate

   and foreign commerce and in and affecting interstate and foreign commerce, in violation of Title

   18, United States Code, Sections 225 l (a) and (e).


                                             COUNTS3-4
                                   18 U.S.C. §§ 2252(a)(2) & (b)(l)
                                 (Distribution of Child Pornography)

          On or about the dates and approximate times enumerated as to each count listed below, in

   Palm Beach County, in the Southern District of Florida, and elsewhere, the defendant,

                                    ROBERT DANIEL SOLOVE,

   did knowingly distribute any visual depiction, using any means and facility of interstate and

   foreign commerce, and that had been shipped and transported in and affecting interstate and

   foreign commerce, and the production of such visual depiction involved the use of a minor engaged

   in sexually explicit conduct, as defined in Title 18, United State Code, Section 2256(2), and such

   visual depiction was of such conduct:




                                                    2
Case 9:20-cr-80025-DMM Document 38 Entered on FLSD Docket 01/19/2021 Page 3 of 10




  Count        Date and Approximate Time                   File Type                Destination
     3     January 30, 2020 at 9:56pm EST          One (1 ) video of MVl       Detroit, MI
     4     February 14, 2020 at 11 :29am EST       Two (2) images ofMVl        Chattanooga, TN

          In violation of Title 18, United States Code, Sections 2252(a)(2) and (b)(l).


                                             COUNTS
                                 18 U.S.C. §§ 2252(a)(4)(B) & (b)(2)
                                 (Possession of Child Pornography)

          On or about February 19, 2020, in Palm Beach County, in the Southern District of Florida,

  the defendant,

                                    ROBERT DANIEL SOLOVE,

   did knowingly possess matter, which contained any visual depiction that had been shipped and

   transpo1ied using any means and faci Ii ty of interstate and foreign commerce, and in and affecting

   interstate and foreign commerce, and which was produced using materials which had been so

   shipped and transported, by any means, including by computer, and the production of such visual

   depiction having involved the use of a minor engaged in sexually explicit conduct, as defined in

   Title 18, United States Code, Section 2256(2), and such visual depiction was of such conduct, in

   violation of Title 18, U nited States Code, Sections 2252(a)(4)(B) and (b)(2).


          Pursuant to Title 18, United States Code, Section 2252(b)(2), it is further alleged that such

   visual depiction involved a prepubescent minor and a minor who had not attained twelve years of

   age.

                                              COU T6
                                        18 U.S.C. §§ 2252A(g)
                                   (Child Exploitation Enterprise)

          From on or about January 29, 2020, and continuing through on or about January 3 1, 2020,

   in Palm Beach Coun ty, in the Southern District of Florida, and elsewhere, the defendant,




                                                    3
Case 9:20-cr-80025-DMM Document 38 Entered on FLSD Docket 01/19/2021 Page 4 of 10




                                    ROBERT DANIEL SOLOVE,

   and other persons known and unknown, knowi ngly engaged in a child exploitation enterprise, in

   that the defendant committed violations of Chapter 110 of Title 18 of the United States Code, that

   is, Title 18, United States Code, Section 2252, as paii of a series of felony violations constituting

   three or more separate incidents and involving more than one victim, and committ ed those offenses

   in concert with three or more other persons, in violation of Title 18, United States Code, Section

   2252A(g).

                                            COUNTS 7-11
                                   18 U.S.C. §§ 2252(a)(2) & (b)(l)
                                 (Distribution of Child Pornography)

          On or about the dates and approx imate times enumerated as to each count li sted below, in

   Palm Beach County, in the Southern District of Florida, the defendant,

                                    ROBERT DANIEL SOLOVE,

   did know ingly distribute any visual dep iction, using any means and facility of interstate and

   foreign commerce, and that had been shipped and transported in and affecting interstate and

   foreign commerce, and the production of such visual depiction involved the use of a minor engaged

   in sexually explicit conduct, as defined in Tit le 18, United State Code, Section 2256(2), and such

   visual depiction was of such conduct:

 Count Date and Approximate Time                           File Type                       Destination
   7      January 29, 2020 at 10:38ain     Two (2) videos of MV2                        Detroit, Ml
   8      January 29, 2020 at 1:30pm       One (1 ) image of unkn own child l           Detroi t, Ml
   9      January 29, 2020 at 10:38pm      One ( 1) v ideo of unknown child 2           Detroit, MI

   10     February 14, 2020 at 11 :30am    Two (2) videos & one ( 1) image of M Vl Chattanooga, TN
   11     February 15, 2020 at 11:43pm     One ( l ) video of unknown child 3      Chattanooga, TN

          In violation of Title 18, United States Code, Sections 2252(a)(2) and (b)(l ).




                                                    4
Case 9:20-cr-80025-DMM Document 38 Entered on FLSD Docket 01/19/2021 Page 5 of 10




                                          COUNTS 12-13
                                    18 U.S.C. §§ 2251(a) and (e)
                             (Production of Child Pornography - MVl )

          From on or about the dates enumerated, through on or about the dates enumerated, as to

   each count listed below, in Palm Beach County, in the Southern District of Florida, the defendant,

                                    ROBERT DANIEL SOLOVE,

   did employ, use, persuade, induce, entice, and coerce MV l , a minor, to engage in sexually explicit

   cond uct for the purpose of producing any visual depiction of such conduct, and such visual

   depiction was produced and transmitted using materials that had been mailed, shipped, and

   transported in and affecting inte rstate and foreign commerce by any means, including by computer,

   and such visual depiction was transported and transmitted using any means and facility of interstate

   and foreign commerce and in and affecting interstate and foreign commerce:

         Count                 Date Range                    File Description, Title or Type
           12     Jan uary 1, 2020 - January 29, 2020     One (l) image of MVl
           13     July 16, 20 18 - December 31, 20 19     Thr ee (3) images of MVl

                 In violation of Title 18, United States Code, Sections 225l(a) and (e).


                                           COUNT14
                                       18 U.S.C. § 2422(b)
                        (Enticement of Minor to Engage in Sexual Activity)

          From in or around May 20 19, through on or about February 18, 2020, in Palm Beach

   County, in the Southern District of Florida, and elsewhere, the defendant,

                                    ROBERT DANIEL SOLOVE,

   using a facility and means of interstate commerce, that is, the Internet, knowingly persuaded,

   induced, enticed, and coerced an individual, MV2, who had not attained the age of eighteen years,

   to engage in sexual activity for which any person can be charged with a criminal offense under

   Florida state law, in violation of Title 18, United States Code, Section 2422(b).



                                                    5
Case 9:20-cr-80025-DMM Document 38 Entered on FLSD Docket 01/19/2021 Page 6 of 10




                                            COUNT 15
                                          18 u.s.c. § 1470
                             (Transferring Obscene Material to M inors)

          Between on or about January 12, 2020, and on or about February 8, 2020, in Palm Beach

   County, in the Southern District of Florida, and elsewhere, the defendant,

                                    ROBERT DANIEL SOLOVE,

   did, by means of interstate commerce, knowingly transfer obscene matter to an individual, MV2,

   who had not attained the age of 16 years, knowing that MV2 had not attained the age of 16 years,

   in violation of Title 18, United States Code, Section 1470.


                                          COUNTS 16- 17
                                   18 U.S.C. §§ 2251(a) and (e)
                             (Production of Child Pornography - MV2)

          On or about the dates enumerated as to each count listed below, in Palm Beach County, in

   the Southern Di strict of Florida, and elsewhere, the defendant,

                                    ROBERT DA IEL SOLOVE,

   did employ, use, persuade, induce, entice, and coerce MV2, a minor, to engage in sexually explicit

   conduct for the purpose of producing any visual depiction of such conduct, and such visual

   depiction was produced and transmitted using materia ls that had been mailed, shipped, and

   transported in and affecting interstate and foreign commerce by any means, including by computer,

   and such visual depiction was transported and transmitted using any means and fac ility of interstate

   and foreign commerce and in and affecting interstate and foreign commerce:

                           Count                        Date
                             16                  January 12, 2020
                             17                  February 8, 2020

          In violation of Title 18, United States Code, Sections 225 l (a) and (e).




                                                    6
~ -------------------~                                 ----------




    Case 9:20-cr-80025-DMM Document 38 Entered on FLSD Docket 01/19/2021 Page 7 of 10




                                                 FORFEITURE

              1.      The allegations of this Superseding Information are re-al leged and by this reference

       fully incorporated herein for the purpose of alleging forfeiture to the United States of America of

       certain property in wh ich the defendant, ROBERT DANIEL SO LOVE, has an interest.

              2.      Pursuant to Title 18, United States Code, Section 2253, upon conviction of any

       offense in violation of Title 18, United States Code, Section 2252, as alleged in th is Superseding

       Infom1ation, defendant ROBERT DANIEL SOLOVE, shall forfeit to the United States :

                     (a)      any visual depiction described in Ti tle 18, United States Code, Sections

       225 1, 225 1A, 2252, 2252A, 2252B, or 2260 or any book, magazine, periodical, fi lm, videotape,

       or other matter which contains any such visual depiction, which was produced, transported, mailed,

       shipped or received in violation of Chapter 110 of T itle 18, United States Code;

                     (b)      any property, real or personal, constituting or traceable to gross profits or

       other proceeds which the defendant obtained from the offense(s); and

                     (c)      any property, real or personal, used o r intended to be used to commit or to

       promote the commission of the offense(s) or any property traceable to such property;

              3.     The property which is subj ect to forfeiture includes, but is not lim ited to :

                      (a)     one (1) Samsung Galaxy J7 Star Cellular Phone; and

                      (b)     one ( 1) Samsung Galaxy S9 Cellular Phone.

              All pursuant to Title 18, United States Code, Section 2253 , and the procedures set forth at

       Title 21, United States Code, Section 853.



                    JARDO ORSHAN
                    ATES ATTORNEY




       ASSISTANT UNITED STATES ATTORNEY



                                                          7
  Case 9:20-cr-80025-DMM Document
                            U ITED38  Entered
                                   STATES      on FLSD
                                          D ISTRICT    Docket 01/19/2021 Page 8 of 10
                                                    COURT
                                                  SOUTH ERN DISTR ICT OF FLORIDA

UNITED STATES OF AMERICA                                           CASE NO. 20-CR-80025 -DMM
  V.

                                                                   CERTIFICATE OF TRIAL ATTORNEY*
ROBERT DANIEL SOLOVE
                                                                   Superseding Case Information :
                                   Defendant.

Court Division : (Select One)                                      New defendant(s)                                ✓
       Miami                  Key West                             N umber of new defendants
       FTL         ✓          WPB               FTP                Total number of counts

         I.         I have carefu lly cons idered the allegations of the ind ictme nt, the numbe r of defenda nts, the number of
                    probable witnesses and the lega l complexities of the Ind ictme nt/Information attached hereto.
         2.         I am aware that the information supplied on this state ment wil l be rel ied upon by the Judges of this
                    Court in setting the ir cale ndars a nd scheduling c ri minal trials under the mandate of the S peedy Trial
                    Ac t, Title 28 U .S.C. Section 3 161.
         3.         Interpreter:    (Yes or No)           _N_o__
                    List language and/or d ialect
         4.         T his case will ta ke _O_ days for the parties to try.
         5.         Please check appropriate category and type o f offense listed below:

                    (Check only one)                                       (Check only one)

                                                      ✓
         I          0 to 5 days                                            Petty
         II         6 to 10 days                                           Mi nor
         111        11 to 20 days                                          Misdem.
         IV         2 1 to 60 days                                         Felony
         V          61 days and over
         6.          Has th is case prev io usly been fi led in this District Cou1t?     (Yes or N o)    Yes
             If yes: Judge Middlebrooks                            Case o. 20-CR-80025-DMM
             (Attach copy of dispositive order)
             Has a compla int been fi led in this matter?           (Yes or o)       Yes
             If yes: Mag istrate Case No .                          20-MJ-8082-DLB
             Related miscellaneous num bers:
             Defendant(s) in federa l custody as of                 2/1 9/2020
             Defendant(s) in state c ustody as of
             Rule 2 0 from the D istrict of
             ls this a potential death penalty case? (Yes or N o)

         7.         Does this case orig inate from a matter pending in the Central Regio n o f the U .S. Attorney ' s Office
                    prior to August 9, 201 3 (Mag. Judge Alicia 0 . V alle)?         Yes                 No ✓

         8.         Does this case orig inate from a matter pe nding in the Northern Region of the U.S. Attorney's Office
                    prior to A ug ust 8, 201 4 (Mag. Judge Shanie k Maynard)?         Yes             No ✓

         9.         Does this case originate fro m a ma tte r pe nding in the Central Region of the U.S. Attorney's Office
                    prior to Oc to be r 3, 201 9 (Mag. Judge Jared Strauss)?             Ye2 ) ~o _            ✓_


                                                                            A ~ I TED ST ATES ATTORNEY
                                                                            GREGORY SCHILLER
  *Penalty Sheet(s) attached                                                FL Bar No. 066484 77                    RE V 61s12020
Case 9:20-cr-80025-DMM Document 38 Entered on FLSD Docket 01/19/2021 Page 9 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                         PENALTY SHEET

   Defendant's ame: ROBERT DANIEL SOLOVE

   Case No: __
             20_-_C_R_-8_0_0_2_5-_D_M_M----'(,.__s)'--- - - - -- - -


   Counts#: 1,2, 12, 13, 16, 17

   Production of Child Pornography

   Title 18, United States Code, Section 225 1(a)

   *Max. Penalty: 30 Years' Imprisomnent (15 year minimum mandatory), $250,000 fine,
   Supervised Release of 5 Years to Life, $5000 Special Assessment, $ 100 Assessment, Restitution




   Counts#: 3, 4, 7 - 11

   Distribution of Child Pornography

   Title 18, United States Code, Section 2252(a)(2) & (b)( 1)

   *Max. Penalty: 20 Years' Imprisonment (5 year minimum mandatory), $250,000 fine,
   Supervised Release of 5 Years to Life, $5000 Special Assessment, $100 Assessment, Restitution




   Count # : 6

   Child Exploitation Enterprise

   Title 18, United States Code, Section 2252A(g)

   *Max. Penalty: Life Imprisonment (20 year minimum mandatory) , $250,000 fine, Supervised
   Release of 5 Y cars to Life, $5000 Special Assessment, $ 100 Assessment, Restitution
Case 9:20-cr-80025-DMM Document 38 Entered on FLSD Docket 01/19/2021 Page 10 of 10




   Count #: 5

   Possession of Chlld Pornography

   Title 18, United States Code, Section 2252(a)(4)(B) & (b)(2)

   *Max. Penalty: 20 Years' Imprisonment, $250,000 fine, Supervised Release of 5 Years to
   Life, $5000 Special Assessment, $100 Assessment, Restitution




   Count #: 14

   Coercion and Enticement of Minors

   Title 18, United States Code, Section 2422

   *Max. Penalty: Life (10 year minimum mandatory), $250,000 fine, Supervised Release of 5
   Years to Life, $5000 Special Assessment, $ 100 Assessment, Restitution




   Count #: 15

   Transfer Obscene Material to Minors

   Title 18, United States Code, Section 1470

   *Max. Penalty: 10 Years ' Imprisonment, $25 0,000 fine, Supervised Release of 5 Years to
   Life, $5000 Special Assessment, $ 100 Assessment, Restitution




     *Refers only to possible term of incarceration , fines, special assessments, does not include
    possible forfeitures that may be applicable.
